Case 1:20-cv-01248-AJT-JFA Document 55 Filed 08/16/21 Page 1 of 3 PageID# 528




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division

                                                        )
JONATHON A. MOSELEY,                                    )
                                                        )
                            Plaintiff,                  )
                                                        )
v.                                                      )                 Case No. 1:20-cv-1248 (AJT/JFA)
                                                        )
JUDGE RICHARD E GARDINER, et al.,                       )
                                                        )
                            Defendants.                 )
                                                        )

                                                       ORDER

         This matter is before the Court on the Report and Recommendation [Doc. No. 51] of the

Magistrate Judge recommending that Plaintiff Jonathon A. Moseley has violated Federal Rule of

Civil Procedure 11 and that an appropriate sanction 1 is for him to pay attorney’s fees in the

amount of $7,290.00 to Defendants Robert L. Vaughn and Solution Painting, Inc. 2 The

Magistrate Judge advised the parties that objections to the Proposed Findings of Fact and

Recommendations must be filed within fourteen (14) days of service and that failure to object

waives appellate review. On July 20, 2021, Defendants filed their objections arguing, inter alia,

“that the sanctions recommended against the Plaintiff are insufficient to deter Plaintiff from

further frivolous litigation and as a sanction for his blatant violations of Fed. R. Civ. P. 11.”

[Doc. Nos. 52-53] (the “Defendants’ Objections” or “Defs.’ Objs.”) at 1. On July 30, 2021,




1
  Defendants filed two identical joint motions for sanctions. [Doc. Nos. 36, 38].
2
  The Magistrate Judge also noted that he could not “recommend a date certain by which plaintiff must pay an
monetary sanctions because the District Judge will ultimately decide whether to impose monetary sanctions . . .
[and] defer[ed] to the District Judge regarding whether to prohibit plaintiff from filing any further action in this
Court against movants without prior pern1ission from a judge of this Court.” [Doc. No. 51] at 14.
Case 1:20-cv-01248-AJT-JFA Document 55 Filed 08/16/21 Page 2 of 3 PageID# 529




Plaintiff filed his Objection to Magistrate’s Proposed Findings of Fact and Recommendations of

Defendant’s Motion for Sanctions. [Doc. No. 54].

       Having conducted a de novo review of the evidence in this case, the Court adopts and

incorporates the findings and recommendations of the Magistrate Judge. The Court also

determines that payment of the fees awarded herein by a date certain is warranted but given that

this is the first lawsuit Plaintiff has filed in this Court against these Defendants, an injunction

against the filing of future actions is not warranted at this time. Accordingly, it is hereby

       ORDERED that the Report and Recommendation [Doc. No. 51], and the proposed

findings therein, be, and the same hereby are, ADOPTED, with the Court thereby concluding

that Plaintiff Jonathon A. Moseley has violated Fed. R. Civ. P 11 and an appropriate sanction is

warranted; and it is further

       ORDERED that Defendants Robert L. Vaughn and Solution Painting, Inc.’s Motions for

Rule 11 Sanctions [Doc. Nos. 36, 38] be, and the same hereby are, GRANTED in part and

DENIED in part. They are GRANTED to the extent that Plaintiff Jonathon A. Moseley is

hereby ORDERED to pay to Defendants Robert L. Vaughn and Solution Painting, Inc within 30

days of this Order the amount of $8,977.50 (consisting of the amount of $7,290.00,

recommended by the Magistrate Judge, and $1,687.50 in additional fees incurred in connection

with this Rule 72 proceeding); and it is otherwise DENIED.
Case 1:20-cv-01248-AJT-JFA Document 55 Filed 08/16/21 Page 3 of 3 PageID# 530




        The Clerk is directed to forward copies of this Order to all counsel of record and pro se

Plaintiff at his address in the record.




Alexandria, Virginia
August 16, 2021
